COURT OF APPEALS
SANDEE BRYAN MARION                    FOURTH COURT OF APPEALS DISTRICT                          KEITH E. HOTTLE
  CHIEF JUSTICE                          CADENA-REEVES JUSTICE CENTER                            CLERK OF COURT
                                            300 DOLOROSA, SUITE 3200
KAREN ANGELINI                            SAN ANTONIO, TEXAS 78205-3037
MARIALYN BARNARD                        WWW.TXCOURTS.GOV/4THCOA.ASPX                               TELEPHONE
REBECA C. MARTINEZ                                                                                (210) 335-2635
PATRICIA O. ALVAREZ
LUZ ELENA D. CHAPA                                                                                FACSIMILE NO.
JASON K. PULLIAM                                                                                   (210) 335-2762
  JUSTICES


                                              January 22, 2015

  Jorge Vela                                                              John F. Davis
  Druker Law Firm                                                         Law Office of John F. Davis
  1618 Chihuahua                                                          6655 First Park Ten Blvd., Suite 250
  Laredo, Texas 78043                                                     San Antonio, Texas 78213

  Uriel Druker
  Druker Law Firm
  1618 Chihuahua
  Laredo, Texas 78043


      RE:     Court of Appeals Number:     04-14-00016-CV
              Trial Court Case Number:     2010CVT001822D3
              Style:                       John F. Davis v. Farias Enterprises LTD.


      Dear Counsel,

              Please be advised the panel in this case has changed. The original panel was Chief
      Justice Stone, Justice Angelini, and Justice Martinez. Your updated panel consists of Justice
      Angelini, Justice Martinez, and Justice Pulliam. Your submission date remains the same.

             If you have any questions or require additional information, please do not hesitate to
      contact me.



                                                   Very truly yours,
                                                   KEITH E. HOTTLE, CLERK

                                                   _____________________________
                                                   Margaret E. Adams
                                                   Legal Assistant, Fourth Court of Appeals
                                                   210.335.3854